      Case 2:19-cv-02147-JWL-JPO Document 125 Filed 11/23/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS

 MARK ENSMINGER, on behalf of himself
 and those similarly situated,

             Plaintiff,
                                                       Case No. 19-2147-JWL
             v.

 CREDIT LAW CENTER, LLC, et al.,

             Defendants.

                      EIGHTH AMENDED SCHEDULING ORDER

        The parties have filed a joint motion (ECF No. 124) to amend the scheduling order

originally filed on June 17, 2019 (ECF No. 26). For good cause shown in the motion, it is

granted and the scheduling order is amended as follows:

        a) The fact discovery deadline is extended through December 4, 2020, for the sole

            purpose of allowing the independent expert sufficient time to extract the

            Transaction Log data and Credit Report Audits.

        b) Disclosures required by Fed. R. Civ. P. 26(a)(2), including reports from retained

            experts, must be served by plaintiff by January 4, 2021, and by defendant by

            February 2, 2021; disclosures and reports by any rebuttal experts must be

            served by March 5, 2021.

        c) Any motion for class certification must be filed by April 6, 2021.

        All other provisions of the original scheduling order shall remain in effect. The

schedule adopted in this amended scheduling order shall not be modified except by leave

of court upon a showing of good cause.


O:\SCHEDULINGORDERS\19-2147-JWL-124.DOCX
Case 2:19-cv-02147-JWL-JPO Document 125 Filed 11/23/20 Page 2 of 2




 IT IS SO ORDERED.

 Dated November 23, 2020, at Kansas City, Kansas.

                                  s/ James P. O=Hara
                                 James P. O=Hara
                                 U.S. Magistrate Judge




                                   2
